                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:18-CV-00642-GCM
 CECIL LYNDELL DOWDELL,                            )
                                                   )
                  Plaintiffs,                      )
                                                   )
     v.                                            )            ORDER
                                                   )
 SONIC AUTOMOTIVE, INC.,                           )
                                                   )
                  Defendants.                      )
                                                   )

          This matter is before the Court on the consent motion of Defendant Sonic Automotive,

Inc., d/b/a Cadillac of South Charlotte to stay proceedings pending arbitration. For good cause

shown, IT IS HEREBY ORDERED that this action is stayed pending binding arbitration

between the parties and that all claims or controversies related to Plaintiff’s employment be

determined by arbitration. The parties will notify the Court of any settlement of this matter or

of the results of the arbitration so that the Court can take whatever further action may be

appropriate at that time, to include judicial confirmation of the award and/or the dismissal of

this action.

          SO ORDERED.



                                     Signed: January 24, 2019
